DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The status of the claims for this application is as follows.  
Claims 1-20 are currently pending.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 03/09/2021 and 05/04/2021 were considered by the examiner.
The information disclosure statement filed 01/14/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed (note: as for the 
Foreign Patent Document Cite No. 3, the document applicant supplied is of such poor quality that the images therein appear to be pixilated blurs, additionally the text in 
The listing of references in the PCT international search report, the PCT international search report listed in the information disclosure statement filed 01/14/2021, is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, “the list ... must be submitted on a separate paper.” Therefore, the references cited in the international search report have not been considered. Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all “statement” requirements of 37 CFR 1.97(e). See MPEP § 609.05(a).


Drawings
The drawings were received on 09/29/2020.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 8 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Burrington (US 4226446).


    PNG
    media_image1.png
    454
    914
    media_image1.png
    Greyscale


Re Clm 1: Burrington discloses a hose assembly (see Figs. 1-4 and the annotated Fig. above) comprising: 
a hose (13-15, see the abstract, Col. 1, lns. 5-10, Col. 2, lns. 27-45) including an end portion (the portion illustrated in Fig. 4) defining an inner bore (the inner passage of the hose, see Fig. 4) and an outer surface (see the outer surface of the hose);
a connector body (the body of 19) having an outer end portion (at 1001) defining a fluid connector (see above), an inner end defining a nose portion (at 1002) received in the inner bore of the hose end portion (see Fig. 4), and an intermediate portion (at 1003) including first (1004) and second (1005) annular flanges spaced apart to define a dog lock groove (27); and 
a collar (50) including an outer end portion defining an inner radial dog lock (a portion at 2001) received in the dog lock groove, an annular step portion (a portion at 2002) extending radially outward of and axially inward of the dog lock in axial alignment with the first annular flange (see above), and an inner end portion (portion containing 2003) extending radially outward of and axially inward from the step portion, the inner end portion being in radial compression against the outer surface of the hose end portion (see Fig. 4); wherein the outer surface of the hose end portion has an outer diameter that is larger than an inner diameter of the step portion (see Fig. 4), such that the outer surface of the hose end portion is secured axially inward of the first annular flange (see Fig. 4).  

Re Clm 3: Burrington discloses wherein the dog lock is crimped into the dog lock groove (see Fig. 4).
The recitation “crimped into” is a process which can be used to make the product claimed.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process”.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 946, 966 (Fed. Cir. 1985). 
Re Clm 4: Burrington discloses wherein the inner end portion of the collar is crimped against the hose end portion (see Fig. 4).  
Re Clm 8: Burrington discloses wherein the intermediate portion of the connector body further includes a third annular flange (1006) spaced apart from the second annular flange to define a tool engaging groove (1007).  

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Siemens (EP 2886923).


    PNG
    media_image2.png
    618
    897
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    574
    733
    media_image3.png
    Greyscale


a hose (9-12) including an end portion (the portion illustrated in Fig. 1) defining an inner bore (the inner passage of the hose, see Fig. 1) and an outer surface (see the outer surface of the hose);
a connector body (the body of 1000) having an outer end portion (at 1001) defining a fluid connector (see above), an inner end defining a nose portion (at 1002) received in the inner bore of the hose end portion (see Fig. 1), and an intermediate portion (at 1003) including first (1004) and second (1005) annular flanges spaced apart to define a dog lock groove (1027); and 
a collar (4) including an outer end portion defining an inner radial dog lock (a portion at 2001) received in the dog lock groove, an annular step portion (a portion at 2002) extending radially outward of and axially inward of the dog lock in axial alignment with the first annular flange (see above), and an inner end portion (portion containing 2003) extending radially outward of and axially inward from the step portion (see Fig. 1), the inner end portion being in radial compression against the outer surface of the hose end portion (see Figs. 2 and 4); wherein the outer surface of the hose end portion has an outer diameter that is larger than an inner diameter of the step portion (see Fig. 1), such that the outer surface of the hose end portion is secured axially inward of the first annular flange (see Fig. 2).  
Re Clm 2: Siemens n discloses wherein the hose includes a plastic core tube defining the inner bore of the hose end portion (see paragraphs [0001 and 0012]).  

The recitation “crimped into” is a process which can be used to make the product claimed.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process”.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 946, 966 (Fed. Cir. 1985). 
Re Clm 4: Siemens discloses wherein the inner end portion of the collar is crimped against the hose end portion (see Figs. 2 and 4).  
The recitation “crimped into” is a process which can be used to make the product claimed.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process”.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 946, 966 (Fed. Cir. 1985). 

    PNG
    media_image4.png
    495
    619
    media_image4.png
    Greyscale


Re Clm 5: Siemens discloses wherein at least one of the first and second annular flanges defined a tapered side surface (see 7001) of the dog lock groove, with the dog lock contacting the tapered side surface of the dog lock groove (see above).  
Re Clm 6: Siemens discloses wherein an outer surface of the first annular flange and an inner surface of the step portion define an annular radial gap (at 3001, see above).  
Re Clm 7: Siemens discloses wherein an inner surface of the dog lock and an outer surface of the dog lock groove define an annular radial gap (at 4001, see above).  
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siemens (EP 2886923).

Re Clm 9: Siemens discloses a hose assembly comprising: a hose (9-12) including an end portion (the portion illustrated in Fig. 1) defining an inner bore (the inner passage of the hose, see Fig. 1) and an outer surface (see the outer surface of the hose); 
a connector body (the body of 1000) having an outer end portion (at 1001) defining a fluid connector (see above), an inner end defining a nose portion (at 1002) received in the inner bore of the hose end portion (see Fig. 1), and an (at 1003) including first (1004) and second (1005) annular flanges spaced apart to define a dog lock groove (1027); and 
a connection between the collar end the connector body (the dog lock contacting is made to or is capable of providing a connection between the collar end the connector body.
 Siemens fails to explicitly disclose an electrically conductive connection. Siemens, however, does appear to illustrate via the crosshatching metallic material which could form an electrically conductive connection.
An electrically conductive connection can allow for the discharge of static electricity/charge, protecting the structure and/or any electronic devices connected to the structure, or aid in the prevention of fire or explosion.  An electrically conductive connection can be made by having the structures made of a metallic material, for the purpose of providing a means to discharge static electricity/charge, protecting the structure and/or any electronic devices connected to the structure, or aiding in the prevention of fire or explosion.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the an electrically conductive connection, for the purpose of providing a means to discharge static electricity/charge, protecting the structure and/or any electronic devices connected to the structure, or aiding in the prevention of fire or explosion.
It is noted that it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  
Re Clm 10: Siemens discloses wherein the hose includes a plastic core tube defining the inner bore of the hose end portion (see paragraphs [0001 and 0012]).  
Re Clm 11: Siemens discloses wherein the dog lock is crimped into the dog lock groove (see Figs. 1-4).  
The recitation “crimped into” is a process which can be used to make the product claimed.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process”.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 946, 966 (Fed. Cir. 1985). 
Re Clm 12: Siemens discloses wherein the inner end portion of the collar is crimped against the hose end portion (see Figs. 1-4).  
The recitation “crimped into” is a process which can be used to make the product claimed.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability In re Thorpe, 777 F.2d 695, 698, 227 USPQ 946, 966 (Fed. Cir. 1985). 
Re Clm 13: Siemens discloses wherein the second annular flange defines the tapered (tapered being defined as to become progressively smaller or larger) side surface (at 8001, see above) of the dog lock groove.  
Re Clm 14: Siemens discloses wherein an inner surface of the dog lock and an outer surface of the dog lock groove define an annular radial gap (at 4001).  
Re Clm 15: Siemens discloses the connector body and the collar each comprise a material.  
 Siemens fails to explicitly disclose a metal material. Siemens, however, does appear to illustrate via the crosshatching a metallic material for both the connector body and the collar.
 Metals can provide an electrically conductive connection which can allow for the discharge of static electricity/charge, protecting the structure and/or any electronic devices connected to the structure, or aid in the prevention of fire or explosion. Employing a metal material can be used for the purpose of providing a means to discharge static electricity/charge, protecting the structure and/or any electronic devices connected to the structure, or aiding in the prevention of fire or explosion.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Siemens, to have had a metal material, for the purpose of providing a means to discharge static electricity/charge, protecting the structure and/or any electronic devices connected to the structure, or aiding in the prevention of fire or explosion.
It is noted that it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  
Re Clm 16: Siemens discloses a method of making a hose assembly (see Figs. 1-4 and the annotated Fig. above), the method comprising: providing a collar (4) including an outer end portion defining an inner radial dog lock (a portion at 2001), an annular step portion (a portion at 2002) extending radially outward of and axially inward of the dog lock (see above), and an inner end portion (portion containing 2003) extending radially outward of and axially inward from the step portion (see above); inserting a hose (9-12) end (the end illustrated in Fig. 1) into the inner end portion of the collar such that an axially outer edge of an outer surface of the hose end abuts an axially inner end of the annular step portion (see Fig. 1); a nose portion (at 1002) of a connector body (the body of 1000) through the outer end portion of the collar and into an inner bore in the hose end portion, such that the dog lock is axially aligned with an annular dog lock groove (see Fig. 1) in an intermediate portion (at 1003) of the connector body; and crimping the collar radially inward (see Figs. 1-4), such that the dog lock is received in the dog lock groove (see Figs. 1-4), and the hose end portion is radially compressed between the inner end portion of the collar and the nose portion of the connector body (see Figs. 1-4).  
Siemens fails to explicitly disclose inserting a nose portion of a connector body through the outer end portion of the collar and into an inner bore in the hose end 
Specific means of assembling components enhance the manufacturing/assembling of those components, making assembly faster, less complicated, and thereby saving time and money.  
It appears that there is a limited number of possible means of assembling the nose portion of the connector body, the outer end portion of the collar and, inner bore of the hose end portion, to insure a secure leak free joint and thus it would have been obvious to try having the nose portion of a connector body go through the outer end portion of the collar and into an inner bore in the hose end portion, for the purpose of making or providing a structural configuration which could provide a leak free joint.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Siemens, to have inserted a nose portion of a connector body through the outer end portion of the collar and into an inner bore in the hose end portion, for the purpose of making or providing a structural configuration which could provide a leak free joint. It is also noted that there is a limited number of possible ways to assemble the above structures and such would have been obvious to try
Re Clm 17: Siemens discloses wherein inserting the nose portion of the connector body through the outer end portion of the collar and into the inner bore in the hose end portion comprises axially aligning the first annular flange with the annular step portion (they are aligned as illustrated), such that when the collar is crimped radially 
Re Clm 18: Siemens discloses wherein the at least one of the first and second annular flanges defined a tapered side surface (at 7001 or 8001) of the dog lock groove, wherein crimping the collar radially inward comprises crimping the dog lock into contact with the tapered side surface of the dog lock groove (see Figs. 1-4).  
Re Clm 19: Siemens discloses wherein inserting the nose portion of the connector body through the outer end portion of the collar and into the inner bore in the hose end portion comprises abutting the outer end portion of the collar. 
Siemens fails to disclose abutting the outer end portion of the collar against a surface of a gauge tool assembled with the connector body.
A gauge tool assembly abutting against members of a structure allows for proper fitting and mating of members to aid in assembly and insure proper fitment has been made and to aid in insuring a leak free joint is made, for the purpose of enhancing the assembly process and insuring proper fit, form, or function can occur in making a leak free connection/joint.
The examiner is taking Official Notice that it is old and well known to employ a gauge tool, where the outer end portion of one member abuts against a surface of a gauge tool assembled with a body of another member, for the purpose of enhancing the assembly process and insuring proper fit, form, or function can occur in making a leak free connection/joint.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the 
Re Clm 20: Siemens discloses wherein the intermediate portion of the connector body further includes a third annular flange (1006) spaced apart from the second annular flange to define a tool engaging groove (1007),. 
Siemens fails to disclose the method further comprising positioning the gage tool in the tool engagement groove for abutment with the outer end portion of the collar.
A gauge tool being positioned in a groove for its positioning and abutting against a member allows for proper fitting and mating of members to aid in assembly and insure proper fitment has been made and to aid in insuring a leak free joint is made, for the purpose of enhancing the assembly process and insuring proper fit, form, or function can occur in making a leak free connection/joint.
The examiner is taking Official Notice that it is old and well known to employ a gauge tool, where the gauge tool is positioned in a groove for its positioning and abutting against a member, for the purpose of enhancing the assembly process and insuring proper fit, form, or function can occur in making a leak free connection/joint.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Siemens, to have positioning the gage tool in the tool engagement groove for abutment with the outer end portion of the collar, for the purpose of enhancing the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following documents have structural features (means of tubular connection) which are similar to the applicant’s claimed invention; DE-1273931, EP-2886923, FR-923507, US-20020073523, US-20070096461, US-20090295154, US-20110006515, US-20120161437, and US-5267758.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A LINFORD whose telephone number is (571)270-3066. The examiner can normally be reached Monday thru Friday: 8:00 am to 5:00 pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JAMES ALBERT LINFORD
Examiner
Art Unit 3679
01/05/2022



/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679